DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This instant application No. 16/704,565 has claims 1-20 pending.

Priority / Filing Date
Applicant’s claims for priority of provisional applications No. 62/775,829 and 62/775,822 are acknowledged. The effective filing date for this instant application is December 5, 2018.

Abstract
The abstract of the disclosure is objected due to the use of implied language. Note that in the abstract, the language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc… See MPEP § 608.01(b). 


Note that in the abstract, Applicant cites “Systems and methods are provided for generating content” on line 1. This citation clearly provokes the use of implied language and repeats the title. Correction and/or revision are required (e.g., removal of the entire first sentence of the abstract).

Drawings
The drawings filed on December 5, 2019 are accepted for examination purposes.

Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant’s submission of the Information Disclosure Statement dated June 24, 2021 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of each of the PTOL-1449s initialed and dated by the Examiner is attached to the instant Office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The claimed invention in claims 1-5, 8, and 14-17, and 19-20 are directed to a judicial exception (i.e., an abstract idea) without significantly more.  
a.	Claims 1-5, 8, and 14-17, and 19-20 pass step 1 of the 35 U.S.C. 101 analysis since each claim is either directed to a method, a system comprising a hardware processor (Figure 8), or a non-transitory machine-readable medium. 
b.	Claims 1-5, 8, and 14-17, and 19-20 each does not pass step 2A (prong 1) of the 35 U.S.C. 101 analysis because:
Claims 1, 19, and 20 recite each, in part, method using steps that are directed to an abstract idea (“Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind.” Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015)). Each claim a ranking step of a plurality of content items (e.g., visually determining or calculating, in mind or on a piece of paper, a score for each item). The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting the computer components (i.e., processor and executable instructions), nothing in the claim precludes the limitations from being performed in the human mind. The limitations are parts of a mental process. The claims each further recites steps of storing items, receiving input, and displaying ranked items which are extra-solution activities as discussed below.
Claim 2 is also similarly recited at a high level of generality such that they could practically be performed in the human mind, even with the use of a physical aid (i.e. pen and paper) as described above. The claim further recites steps of establishing an authentication session, and displaying an interface which are extra-solution activities as discussed below.
Claim 3 is also similarly recited at a high level of generality such that they could practically be performed in the human mind, even with the use of a physical aid (i.e. pen and paper) as described above. The claim further defines the input parameters.
Claim 4 is also similarly recited at a high level of generality such that they could practically be performed in the human mind, even with the use of a physical aid (i.e. pen and paper) as described above. The claim further defines criterion for ranking items.
Claim 5 is also similarly recited at a high level of generality such that they could practically be performed in the human mind, even with the use of a physical aid (i.e. pen and paper) as described above. The claim further defines criterion for ranking items.
Claim 8 is also similarly recited at a high level of generality such that they could practically be performed in the human mind, even with the use of a physical aid (i.e. pen and paper) as described above. The claim further defines the engagement signals.
Claim 14 is also similarly recited at a high level of generality such that they could practically be performed in the human mind, even with the use of a physical aid (i.e. pen and paper) as described above. The claim further defines an identifier of the template to represent a user.
Claim 15 is also similarly recited at a high level of generality such that they could practically be performed in the human mind, even with the use of a physical aid (i.e. pen and paper) as described above. The claim further defines instructions of the template.
Claim 16 is also similarly recited at a high level of generality such that they could practically be performed in the human mind, even with the use of a physical aid (i.e. pen and paper) as described above. The claim further defines expiration attribute of a template.
Claim 17 is also similarly recited at a high level of generality such that they could practically be performed in the human mind, even with the use of a physical aid (i.e. pen and paper) as described above. The claim further recites a step of displaying identifiers horizontally which is an extra-solution activity as discussed below.
b.	Claims 1-5, 8, and 14-17, and 19-20 each does not pass step 2A (prong 2) of the 35 U.S.C. 101 analysis because:
Claims 1, 19, and 20 recite each, in part, method using steps of storing items, receiving input, and displaying ranked items which are extra-solution activities. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (e.g., storing data, displaying results based on an inquiry).
Claim 2 recites steps of establishing an authentication session, and displaying an interface which are extra-solution activities. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (e.g., authenticating user before allowing editing a document).
Claims 3-5, 8, and 14-16 have no additional limitation in each claim.
Claim 17 further recites a step of displaying identifiers horizontally which is an extra-solution activity. The additional limitation is no more than mere instructions to apply the exception using a generic computer component (e.g., displaying data per a user’s preference).
In summary, the judicial exception of “mental process” of the claims above is not integrated into a practical application. In particular, the elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(f)). The steps amount to no more than insignificant extra-solution activity of a user, which is “activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim…post-solution activity”, similar to “presenting offers to potential customers… OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93” (MPEP 2106.05(g)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
c.	Claims 1-5, 8, and 14-17, and 19-20 each does not pass step 2B of the 35 U.S.C. 101 analysis because:
	The extra-solution activities in step 2A are reevaluated in step 2B to determining if each limitation is more than what is well-understood, routine, conventional activity in the field. The background of the limitations does not provide any indication that the computer components (i.e., processor and network interface) are not off-the-shelf computer components. The Symantec, TLI, and OOP Techs court decisions cited in MPEP 2106.05(d)(II) indicate that mere receiving, generating, storing, determining, identifying, and transmitting of data over a network are a well-understood, routine, and conventional functions when claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the claims are well-understood, routine, conventional activity is supported under Berkheimer Option 2. For these reasons, there is no inventive concept in each claims, thus, the claims are ineligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 12, 14-15, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Edelstein et al. (Pub. No. US 2013/0262420, published on October 3, 2013; hereinafter Edelstein) in view of Daun et al. (Pub. No. US 2010/0153520, published on June 17, 2010; hereinafter Daun).

Regarding claims 1, 19, and 20, Edelstein clearly shows and discloses a method (Abstract); a system comprising: a processor configured to perform operations of the method; and a non-transitory machine-readable storage medium that includes instructions that, when executed by one or more processors of a machine (Figure 1), cause the machine to perform operations comprising:
storing, by one or more processors, a plurality of content items in association with a content item generation template, each of the plurality of content items having been previously generated by a respective user of a plurality of users of a messaging application (Fig. 7 shows a document chain where each prior version is a template for a later version and each version is produced by a user of a messaging platform);
ranking the plurality of content items associated with the content item generation template (System 100 may perform process 1100 to score a document, for example a document prepared according to process 800 described above. System 100 may perform process 1100 automatically, for example when a document is created or modified, [0107]. In 1130, system 100 may compare the template accumulated score against the template's ranged weightings. For example, system 100 may determine a green, amber, or red outcome for the document, as described above. FIG. 12 shows an example outcome 1200. Here, the document has a green outcome, [0113]).
receiving input that selects an identifier of the content item generation template (Search criteria could include a choice to return highly relevant document versions based on chronology information and access information or other information available about the system user. For example, the criteria for highly relevant document versions could be document versions most recently received from and most recently shared to another party, and any subsequent document versions created by a system user's party but that have not yet been shared with the other party. Or highly relevant document versions criteria could be the most recent document versions to which certain individuals or groups have been granted access by a specified individual or group. The specific criteria used to retrieve highly relevant document versions could change based on information about the specific system user or about access information for a particular project or document chain, [0090]. FIG. 4 illustrates an example of retrieving a list of document versions on behalf of a system user based on search criteria. Specifically this example illustrates how the list of document versions presented in the left hand column of FIG. 7 702 was generated, starting from the receipt by the retrieval subsystem 114 of search criteria on behalf of system user A1 requesting document versions associated with a particular document chain and project, [0135]. It is clear that a respective version whose content being used to derive other versions is considered as a template); and 
displaying the ranked plurality of content items to a given user of the messaging application in response to receiving the input (The retrieval subsystem 114 can select for initial comparison the versions that are likely to be useful to an individual based on the captured access information for document versions in the document chain. For example, the retrieval subsystem 114 could initially convey a comparison of the differences between the document version most recently received from an individual associated with a counter-party in a negotiation project, compared against the last document version shared to that counter-party by an individual associated with the system user's party, [0097]-[0099]).  
Daun then discloses: 
 each of the plurality of content items having been previously generated in accordance with instructions associated with the content item generation template (Referring back to FIG. 7, in response to receiving a user selection of a video template for creating a video clip at 720, the application may display the selected video template and instructions for generating media content suitable for insertion into an end user media block at 730, [0091]).


It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Daun with the teachings of Edelstein for the purpose of enabling content generation in an efficient manner using provided instructions associated with a template.
Regarding claim 12, Daun further discloses the instructions are displayed while the user generated content item is being created and are excluded from the user generated content item after the user generated content item is created (Figures 10-25 shows instructions are only provided during content generation).
Edelstein then discloses: 
providing a first option for the user to share the generated user generated content item with one or more friends (sending an invitation or link to a shared space or file sharing system, (d) sharing access information such as a token or certificate, (d) sending a document version by fax, (e) sharing through an integrated sharing subsystem, (f) inviting an individual to access a document version through another collaboration system, etc. Similar approaches can be used for affirmative sharing of note versions, [0038]); and  
Attorney Docket No. 4218.727US152 Client Ref. No. P01033-USIproviding a second option for the user to enable access to the generated user generated content item by any user of the messaging application who selects an identifier of the content item generation template (The access tracking version manager can also use information from role-based access management where an administrator or owner, or its designee, assigns to system users certain pre-defined roles or permissions, for example by categorizing them as an "editor", "approver", or "reader", and such roles or permissions are then used by the system to implicitly determine access to new document versions or note versions, [0039]-[0040]).  
Regarding claim 14, Edelstein further discloses an identifier of the content item generation template represents a producer or artist associated with the content item generation template (Fig. 7 shows author associated with a preceding version / template).  
Regarding claim 15, Daun further discloses the instructions instruct a user to perform a specific action while generating a video clip (Figures 10-25).  
Regarding claim 17, Daun then discloses displaying, by the messaging application, a plurality of identifiers of content item generation templates horizontally, wherein the plurality of identifiers are navigable by swiping left and right (Figure 8 shows an option to choose between multiple templates with associated identifiers arranged horizontally with left and right navigational controls, e.g., swiping on mousepad).
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Edelstein in view of Daun and further in view of Yawn (Pub. No. US 2014/0351686, published on November 27, 2014).

Regarding claim 2, Yawn then discloses:
establishing a first authentication session based on first authentication credentials, the first authentication credentials indicating administrative privileges (users can upload DOCX documents by drag and dropping the document, selecting a file to upload, and/or using any upload technique using users computer 322, additional users computer 330, and/or interface 103'/103''. By way of example, DOCX documents to be used for templates can be uploaded by signing into an account, using browsing button 502 to browse to the desired DOCX document to be used for a template and selecting upload 504, [0048]); and 
displaying a configuration user interface within the first authenticated session, the configuration user interface configured to receive input parameters defining the instructions associated with the content item generation template (individual content control tags can follow a naming scheme. By way of example, the naming scheme can be such that the individual content control tag may start with a letter and/or may only contain letters and numbers for the remainder of the name. Content control tags can be named and/or viewable in user interface 103'. By way of example, as displayed in FIG. 4, CompanyName, CompanyAddress, CompanyCity, CompanyState and CompanyZip illustrate individual content control tags (e.g., individual text control names), [0045]-[0048]).  
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Yawn with the teachings of Edelstein, as modified by Daun, for the purpose of generating templates including accessible fields and control elements to effectively produce documents based on the generated templates.  
Regarding claim 3, Yawn further discloses the input parameters include one or more of a period of time during which content will be collected from users, one or more conditions for ending collection of content, a name of the user generated content collection (a unique ID (e.g., unique number ID) can be assigned to the document and the document can be stored as a template associated with the unique ID (e.g., template ID), [0050]), an image to be displayed when a user views the user generated content collection, a music or video asset to present as part of generating the content item, and a trigger to modify one or more graphics presented during generation of the content item according to designated time points.  
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Edelstein in view of Daun and further in view of Chi et al. (Pub. No. US 2016/0085729, published on March 24, 2016; hereinafter Chi).

Regarding claim 4, Chi then discloses the plurality of content items are ranked based on a relationship between a user who submitted the content items and a user viewing the content items (Based on the interactions, the connection generator 225 determines connections between various content items, connections between users and content items, or connections between users of the digital magazine server 140. For example, the connection generator 225 identifies when users of the digital magazine server 140 provide feedback about a content item, access a content item, share a content item with other users, or perform other actions with content items, [0033]. The digital magazine server 140 determines social proximity between a user and an additional user by analyzing the user's interactions with content items posted by the additional user, [0036]. Based at least in part on the scores, the digital magazine server 140 ranks the content items to be included in the section, [0061]). 

It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Chi with the teachings of Edelstein, as modified by Daun, for the purpose of determining ranks of content items based on ranking criteria and matching characteristics associated with the content items.  
Regarding claim 5, Chi further discloses the plurality of content items are ranked based on a number of user generated content items associated with the content item generation template (the digital magazine server 140 computes scores for each content item identified by the requesting user or identified by an additional user based on one or more attributes associated with the content items. Examples of attributes associated with a content item include a quality indicator provides an indication of the quality of an image associated with a content item or the number of images included in a content item, provides an indication of the number of times a keyword about a topic appears in one or more content items included in one or more selected content sources, or provides another suitable measure of expected interest in or interaction with the content item, [0060]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Edelstein in view of Daun and further in view of Dixon et al. (Pub. No. US 2006/0253458, published on November 9, 2006; hereinafter Dixon).

Regarding claim 6, Dixon then discloses receiving a given content item that was generated using the content item generation template; receiving input from a moderator that confirms that the given content item matches the instructions associated with the content item generation template; and assigning a manual rank by a moderator to the given content item (the URLs of websites identified as clones may be fed into an automated detection system. The automated system for detecting additional clone websites may include extracting a list of prospect phrases from the original cloned website that may be highly unique, use the prospect phrases in a search engine (e.g. Google or Yahoo) to obtain a list of possible clone URLs, perform structural and semantic analyses of each candidate clone URL to create a "fingerprint" of the candidate clone website, return a rank-ordered list of scored candidate clone URLs, and the like. If the score of the candidate clone URL is above a certain score threshold, the candidate clone URL may be automatically marked by the analysis facility 122 as a clone website. In an embodiment, if the candidate clone website is below the score threshold, the candidate clone website may still be an approximate clone; the approximate clone websites may be manually verified by a technician, [0158]).  
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Dixon with the teachings of Edelstein, as modified by Daun, for the purpose of generating an assessment of a document's attributes, and storing an indicia of the assessment in a format and location that may be accessible by a client computing facility attempting to interact with the document.  


Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Edelstein in view of Daun in view of Dixon and further in view of Kao et al. (Pub. No. US 2016/0179975, published on June 23, 2016; hereinafter Kao).

Regarding claim 7, Kao further discloses:  
retrieving engagement signals associated with the given content item (The item scoring module 112 scores and ranks items based on user activity. The scoring module 112 identifies a user, determines scores and ranks for the items the user has interacted with, and updates the user's information with the determined scores and ranks for the items. A user's score for an item or item score is determined based on the user's interactions with the item or a bookmark link for the item, [0026]); and 
generating a rank for the given content item based on a combination of the engagement signals and the manual rank (an item that the user has recently started to interact with is given a default score. The default scores may correspond to the user's average item score or a popularity score for the item, [0034]. A first decay factor or weight may be assigned to a user's items if the user logs onto the social networking system 100 once a day and a second decay factor or weight may be assigned to a user's items if the user logs onto the social networking system once a day. The item score module 112 may store a table that contains scores and/or decay factors for different rates of interaction, [0028]).  


It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Kao with the teachings of Edelstein, as modified by Daun and Dixon, for the purpose of ranking content items based on a user interactions with the items and associated    
Regarding claim 8, Kao further discloses the engagement signals include at least one of a number of times the given content item has been viewed by users of the messaging application (an item that a user interacts with 40 times is scored higher than an item the user interacts with 10 times, [0027]-[0028]), length of time the users spend viewing the given content item (User activity information includes information about a user's actions or interactions. The activity information may include a time stamp of when the interaction occurred, a target identifier for the item that the interaction was directed, the interaction type, and a duration of the activity. The duration of an activity measures the amount of time a user spends interacting with an item, [0017]), a geographical location of the users who view the given content item, or how recently the given content item was received.  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Edelstein in view of Daun and further in view of Dixon et al. (Pub. No. US 2016/0314608, published on October 27, 2016; hereinafter Dixon II).

Regarding claim 9, Dixon II then discloses: 
receiving a user request to generate a content item using the content item generation template (At 205, a template of the selected product type can be received at, for example, the user application 126. The selection of the template of the selected product type can be made by the user on a graphic user interface (GUI) associated with the user application 126 in the user device 120. For example, in some instances, if the product type selected is a photo album, the template of the product type can determine the number of photos in the photo album, the size of each photo, the number of photos in each page of the photo album, the organization of the photos on each page of the photo album, etc., [0061]);  
Attorney Docket No. 4218.727US151 Client Ref. No. P01033-USIdisplaying the instructions associated with the content item generation template in response to receiving the user request (Figure 9); 
displaying a camera feed of a user device together with augmented reality content associated with the content item generation template; and generating a user generated content item using the displayed camera feed and augmented reality content (At 504, optionally, a graphical representation can be added to the selected image at, for example, the user application 126. A graphical representation can be, for example, a barcode, an icon or any other marker on the selected image that can denote the selected image as activated for augmented reality operations when accessed. In such cases scanning of the graphical representation, for example, can allow the selected image to be supplemented or enhanced by computer-generated sound, video, graphics, [0083]).  
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Dixon II with the teachings of Edelstein, as modified by Daun, for the purpose of augmenting images in documents with additional digital media content to allow users to create a cohesive interactive median stream.  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Edelstein in view of Daun and in view of Dixon II and further in view of Dionne (Pub. No. WO 2017/0106960, published on June 29, 2017).

Regarding claim 10, Dixon II further discloses the augmented reality content includes at least one of a graphical element, music, video, or text (A graphical representation can be, for example, a barcode, an icon or any other marker on the selected image that can denote the selected image as activated for augmented reality operations when accessed. In such cases scanning of the graphical representation, for example, can allow the selected image to be supplemented or enhanced by computer-generated sound, video, graphics, [0083]).
Dionne then discloses:
wherein a music track associated with the content item generation template plays while generating the user generated content item; and wherein a slice tool is presented that allows the user to specify a portion of the music track over which audio of the user is captured to replace the portion of the music track (Figure 14C illustrates the GUI 130 after the end user selects the interface control 282 for recording a video to replace the template-provided media asset associated with a specific step of the user instructions 222. By way of example, if the first template-provided media asset 2351 is associated with the first specific step of the user instructions 222, when the end user selects the interface control 282, the end user may then record a media asset (e.g., record a video, with or without audio; record audio; take a picture; add text; etc.) to replace the first template-provided media asset 235i in the eventual output media file 252, [Pages 49-50]).  
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Dionne with the teachings of Edelstein, as modified by Daun and Dixon II, for the purpose of enhancing user-generated content with supplemental data provided during the content-creation process.  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Edelstein in view of Daun and in view of Dixon II and further in view of Rathod (Pub. No. WO 2018/104834, published on December 1, 2017).

Regarding claim 11, Rathod then discloses the content item generation template is associated with a time interval having a start and end time, further comprising: receiving a user request to start generating the user generated content item; activating the content item generation template to cause one or more items of the augmented reality content to be presented according to a timed sequence within the time interval; and while the content item generation template is activated, capturing video from the camera feed together with the presented one or more items, wherein capturing of the video ends automatically when the end time of the time interval is reached (enabling user to move user device while camera display screen or camera application or camera interface is open and simultaneously tap on capture augmented reality media icon and in the event of moving of user device and simultaneously tapping on capture augmented reality media icon then start recording of pre-set duration of video and in the event of expiration of said pre-set duration of recording, auto stop video recording and store video and auto send said recorded video to server for further processing, [Claim 764]).  
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Rathod with the teachings of Edelstein, as modified by Daun and Dixon II, for the purpose of matching media stream with recognized or detected or identified object inside videos and/or photos and one or more types of media stored or accessed from one or more sources to enhance the media stream.  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Edelstein in view of Daun and further in view of Keebler et al. (Pub. No. US 2013/0268490, published on October 10, 2013; hereinafter Keebler).

Regarding claim 16, Keebler then discloses the content item generation template is associated with a start date and an end date, wherein generating content using the content item generation template is enabled after the start date and before the end date (Once the page has been generated, template module 218 may determine if a newer template object should be retrieved or generated at 720. For example, template module 218 may examine a timestamp or expiry time associated with the retrieved template object, [0194], [0229]).  
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Keebler with the teachings of Edelstein, as modified by Daun, for the purpose of efficiently generating online dynamic content using a template with attributes of the dynamic content inheriting attributes of the template.

Allowable Subject Matter
Claims 13, and 18 are each objected for being dependent on a base rejected claim but would be allowable if rewritten in independent form to incorporate limitations of the base claim and any intervening claim(s).

Relevant Prior Art
The following prior art are deemed relevant to the claims:
Wexler et al. (Pub. No. US 2010/0228712) teaches one interactive advertising module, that match one or more of the dimensions are selected from a plurality of sources based on a weight associated with each of the content modules. The weight defines the ranking of a content module. The content modules for the plurality of dimensions are glued together and presented on the topic page in the order of the corresponding weight of the content modules. The order of presentation identifies the relevancy of the content modules to the query. 
Grynberg (Pub. No. US 2009/0248677) teaches generating, by a monitoring program, a list of relevant documents, related to a search query, comprising tracking activities of first user pursuant to retrieval of a first list of primary documents resulting from a first search query; assigning a user interest score to a secondary document whose identifier is referenced within the contents of a primary or another secondary document; adding said identifier and score to a list of relevant documents. 
Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Son Hoang whose telephone number is (571) 270-1752. The Examiner can normally be reached on Monday – Friday (7:00 AM – 4:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

          /SON T HOANG/
 Primary Examiner, Art Unit 2169                                                                                                                                                                                               January 15, 2022